DAVIDSON, Judge.
This is an appeal from an order refusing to discharge appellant upon the writ of habeas corpus in an extradition case.
Upon the requisition of the Governor of the State of Georgia, the Governor of this state issued his executive warrant authorizing the arrest and return of appellant to that state to answer a charge, by indictment, of child abandonment.
*634By writ of habeas corpus, appellant sought before the Judge of the Criminal District Court No. 2 of Dallas County his discharge from such arrest because, at the time of the commission of the alleged offense, he was not in the demanding state, nor has he been since that time. He supports that position by his testimony, which is not disputed.
The fact that one is not within the demanding state at the time of the commission of the offense of child abandonment is no longer a defense to, nor does it prevent, extradition to answer that accusation. Ex parte Coleman, (page 57, this volume), 245 S. W. 2d 712; Ex parte Oxford, (page 512, this volume), 249 S. W. 2d 917.
The judgment is affirmed.
Opinion approved by the court.